 1   ROCKWELL, KELLY, DUARTE & URSTOEGER, LLP
     By: Jeffrey R. Duarte
 2   State Bar No. 186190
     P.O. Box 0142
 3   Modesto, CA 95353
     Phone (209) 521-2552
 4   Fax: (209) 526-7898
 5   Attorneys for Plaintiff
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
                                      ) Case No.: 2:19-cv-00189-EFB
11   AURORA DE VERA,                  )
                                      ) STIPULATION AND ORDER
12             Plaintiff,             ) FOR EXTENSION OF TIME
                                      )
13       vs.                          )
     NANCY A. BERRYHILL, ACTING       )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15             Defendant              )
16

17          IT IS HEREBY STIPULATED by and between the parties, subject to the approval of the
18   Court, to extend the time for Plaintiff to file Plaintiff’s Motion for Summary Judgment and/or
19   Remand to Monday, July 22, 2019. This is Plaintiff’s first request for an extension of time.
20          The Commissioner’s brief will be due on or about August 20, 2019.
21          The parties further stipulate that the Court’s Scheduling Order shall be modified
22   accordingly.
23   ///
24   ///
25   ///




                                                    -1-
 1          Plaintiff’s counsel is attending a California Applicants Attorneys Association convention

 2   from June 18 to June 24, 2019, and will have a heavy trial workload both before he leaves and

 3   upon his return. Plaintiff’s counsel needs additional time to further review the administrative

 4   record and prepare the Motion. Per Defendant counsel’s email dated May 9, 2019, defendant

 5   has no objection to this request.

 6                                                Respectfully submitted,
 7   Dated: May 9, 2019                           By: /s/ Jeffrey R. Duarte
                                                  JEFFREY R. DUARTE
 8                                                Attorney for Plaintiff
 9   Dated: May 9, 2019                           MCGREGOR W. SCOTT
                                                  United States Attorney
10                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
11                                                Social Security Administration
12                                                By: /s/ Sharon Lahey
                                                  (As authorized via email)
13                                                SHARON LAHEY
                                                  Special Assistant United States Attorney
14                                                Attorneys for Defendant
15

16   IT IS SO ORDERED.
17   Dated: May 13, 2019.                         ___________________________________
                                                  HONORABLE EDMUND F. BRENNAN
18                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25




                                                     -2-
